Citation Nr: 1017187	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1970.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in pertinent part, granted service 
connection for PTSD and assigned an initial rating of 50 
percent, effective from March 19, 2007, for this disability.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
social impairment.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating of 100 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
increased rating claim, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).  Specifically, a 
50 percent rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2009).  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  [The criteria for a 70 percent rating 
are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).]  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to 
be examples of symptomatology that would warrant the 
evaluation, but are not meant to be exhaustive.  Thus, the 
Board need not find all or even some of the symptoms to award 
a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 
436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Also for consideration in assessing the evidence of record 
are Global Assessment of Functioning (GAF) scores.  These 
numbers are part of a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Specifically, a GAF score of 41-50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

During the current appeal, the Veteran has undergone two 
pertinent VA examinations by the same examiner.  In addition, 
he has received regular outpatient psychiatric treatment.  

During the current appeal, the Veteran underwent two VA PTSD 
examinations-in April 2007 and January 2009.  At those 
times, he endorsed ongoing symptoms of nightmares, trouble 
falling and staying asleep, recurrent and intrusive thoughts, 
daily panic attacks, hypervigilance, avoidance behavior, 
irritability, isolation, memory loss, depression, 
hyperstartle reaction, anger outbursts, anhedonia, and 
suicidal thoughts.  He reported that he stayed withdrawn to 
avoid stress, did not have any friends, and did not have any 
hobbies.  

The April 2007 VA examiner noted that the Veteran had a long 
career with the post office, that he had recently lost four 
weeks of work for what he described as "stress leave" and 
that his occupational functioning was impacted by decreased 
concentration, poor social interaction, and irritability.  
The examiner diagnosed chronic PTSD with associated panic 
disorder and assigned a GAF score of 50.  The examiner 
concluded that, while the Veteran was not totally 
occupationally and socially impaired as a result of his PTSD, 
the symptomatology associated with this disability resulted 
in deficiencies in thinking, family relations, work, and 
mood.  

The January 2009 examiner noted that the Veteran had 
previously worked for the post office but had retired due to 
eligibility and his psychiatric condition.  While the Veteran 
described his relationship with his wife and two step-
children as fair, he also stated that they knew when to stay 
away from him based on his mood.  The VA examiner stated that 
the Veteran's symptoms resulted in severe avoidance and 
social isolation, marital conflict, lack of interest and 
motivation, and contributed significantly to his retirement 
from work.  It was found that the panic reactions described 
by the Veteran started with more identifiable triggers but 
over the years had become more diffuse.  Suicidal thoughts, 
as well as some remote memory impairment, were also shown.  
Based on this symptomatology, the examiner diagnosed chronic 
PTSD with associated panic disorder, assigned a GAF score of 
42, and concluded that there was total occupational and 
social impairment due to PTSD signs and symptoms.  

VA treatment records confirm that the Veteran's reported PTSD 
symptomatology includes panic attacks, anger outbursts, 
social isolation, nightmares, flashbacks, and depression.  
Also, in a July 2007 VA medical record, a treating social 
worker stated that the Veteran should be "unencumbered" by 
work or any other stressful situation until he could 
rationally engage with others while putting his war 
experiences into perspective.  

During the Veteran's videoconference hearing before the Board 
in August 2009, he testified that he experienced daily panic 
attacks lasting two to ten minutes, short and long term 
memory loss, sleep disturbance, and homicidal and suicidal 
thoughts.  He also stated that he was estranged from his son 
due to his temper and that he frequently had altercations 
with strangers.  The Veteran noted that he did not have any 
friends or a social life and mainly stayed at home.  In terms 
of work, he stated that he had to retire from work due to his 
PTSD symptoms and his inability to handle the stress of his 
job.  

The Board acknowledges that April 2007 VA examiner concluded 
that the Veteran was not totally occupationally and socially 
impaired as a result of his PTSD.  Significantly, however, at 
the later evaluation in January 2009, this same examiner 
opined that the signs and symptoms of the Veteran's PTSD did 
indeed result in total occupational and social impairment.  
Of further significance to the Board in this matter is the 
fact that, at these VA examinations, the examiner assigned 
GAF scores of 50 and 42, respectively.  These numbers are 
reflective of serious symptoms (such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (including, for example, no friends, unable to 
keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

Further, the specific symptoms shown throughout the appeal 
period have more nearly approximated total impairment.  The 
Veteran was unable to consistently perform his work duties, 
which resulted in significant time off and ultimately 
significantly contributed to his retirement.  He is socially 
isolated.  He has no friends, has marital difficulties, and 
is estranged from one of his children due to his PTSD 
symptoms.  He experiences daily panic attacks, has had 
suicidal and homicidal thoughts, and has had frequent issues 
controlling his anger around his family and strangers.  

While all of the symptoms associated with a 100 percent 
evaluation have not been shown, all such symptomatology need 
not be exhibited.  Mauerhan, 16 Vet. App. at 442-3.  Of 
particular significance to the Board in the Veteran's appeal 
are the examiner's finding that he (the Veteran) is totally 
occupationally and socially impaired as a result of his PTSD.  
The examiner's conclusion is supported by the specific 
symptoms shown on various examinations and outpatient 
evaluations.  38 C.F.R. § 4.130, DC 9411.  

Therefore, resolving all doubt in the Veteran's favor, the 
Board finds that a 100 percent rating is warranted for the 
entire period here on appeal.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




(CONTINUED ON NEXT PAGE)
ORDER

An initial disability rating of 100 percent for PTSD is 
granted, subject to the regulations governing the award of 
monetary benefits.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


